DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1 and 12 have been amended. Claims 2-4 have been canceled. Claims 1, 5, 7-12, 17, 18, 20, 21, 24, 26, 29, 45 and 60 are pending. Claim 60 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection necessitated by amendment.

Claim Objections
Any dependent claim must refer back and further limit the independent claim. Please see 37 CFR 1.75. Claim 29 depends refers back to claim 1 but is not further limiting. 
 
Claim Rejections - 35 USC § 103
Claims 1, 5, 7-12, 29 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Lierheim (US 2017/0014339) and Messmer (Dtsch. Arztebl. Int., 2015). 
Mueller-Lierheim discloses a composition in the form of a tear substitute comprising about <0.2% w/v of HA having an intrinsic viscosity of >2.5 m3/kg. The product may be administered for the treatment of age-related (claim 8) dry eye disease. See paragraphs [0010]-[0014] and [0037]. The reference is silent regarding severe disease or other limitations recited in claims 7-12.
Messmer reviews the standards of care for dry eye disease (DED). The reference discusses risk factors for DED, including various ocular surgeries. See Box 1 at page 72. The reference teaches that artificial tears are the mainstay of therapy for all severity grades of dry eye. See page 77, 1st paragraph. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer the Mueller-Lierheim artificial tear product for the treatment of severe DED with a reasonable expectation of success. The artisan would be motivated to take such action because it is known in the art that the use of artificial tears is the mainstay of treatment of all severity grades of DED, regardless of any causal factor, such as surgery.

Claims 1, 5, 9-12, 17, 18, 20, 21, 26 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Lierheim (US 2017/0014339) and Ramappa et al (J. AAPOS, 2014). 
Mueller-Lierheim teaches as set forth above. The reference is silent regarding the particular limitations of claim 9-12, 17, 18, 20, 21 and 26. 
Ramappa teaches the treatment of children comprising congenital corneal anesthesia. All the patients are treated with preservative-free artificial tears. See page 428 at 2nd full paragraph. Patients include those with failed previous surgeries and grafts leaving persistent epithelial defects (claims 9-12). See page 430, paragraph directly under Table 3. The patients have opacity associated with ulceration and scarring (claims 17, 18, 20, 21). See page 428, last full paragraph; Table 2; and Figure 3. The reference further teaches the use of antibiotics in combination with the artificial tear solution (claim 26). See page 428, 3rd full paragraph. 
It would have been obvious to one having ordinary skill in the art at the time the application was file to administer the Mueller-Lierheim composition for the treatment of a variety of ocular disorders including the wounds, scarring and opacity arising from a congenital disorder, such as congenital corneal anesthesia (an attendant surgery) with a reasonable expectation of success. 

Double Patenting
Applicant does not address the merits of the rejections set forth below but notes that the issue can be resolved by filing a terminal disclaimer. The rejections are maintained for reasons of record. 

Claim 1, 4, 5, 7-11 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 97 and 98 of copending Application No. 16/341,915 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Reference claim 97 is drawn to a method for treating severe dry eye comprising topically administering a fluid comprising HA having an intrinsic viscosity of >2.5 m3/kg and a concentration of <0.2% w/v wherein the dry eye is caused by a variety of stimuli. This anticipates claims 1, 4, 5, 7-11, and 45.
Reference claim 98 is drawn to a method for treating severe dry eye comprising topically administering a fluid comprising HA having an intrinsic viscosity of >2.5 m3/kg and a concentration of <0.2% w/v wherein the fluid has no other bioactive agent. This claim further anticipates claim 29. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-3, 29 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17/309,463 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Reference claim 19 is drawn to a method for treating idiopathic ocular pain comprising administering a fluid comprising HA having an intrinsic viscosity of >2.9 m3/kg and a concentration of <0.2% w/v. The reference is silent regarding topical administration. 
It would have been obvious to apply this product topically because topical administration would be an obvious method of administration for treating eye pain. In caring out this method, the delay of onset of severe ocular surface disease would be achieved. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 29 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 50 of copending Application No. 17/048,436 (reference application) in view of Mueller-Lierheim (US 2017/0014339). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 50 is drawn to a method for restoring or replenishing HA on an ocular surface comprising a high molecular weight wherein the concentration of the HA is <0.2% w/v. The claim is silent regarding the intrinsic viscosity. 
Mueller-Lierheim teaches as set forth above. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the HA of the reference claim to one having an intrinsic viscosity of >2.9 m3/kg with a reasonable expectation of success because Mueller-Lierheim had established that such a product would be suitable of ocular application. In carrying out the reference method, the artisan would arrive at the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623